In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Berke, J.), dated March 26, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The defendants established prima facie their entitlement to judgment as a matter of law. However, in opposition, the plaintiff raised triable issues of fact. Therefore, the Supreme Court should have denied the motion for summary judgment dismissing the complaint (see, Gaddy v Eyler, 79 NY2d 955; Solomon v Val Leasing Co., 282 AD2d 519). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.